DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to a storage system comprising a storage device whereby a host is configured to manage the physical storage locations of the storage device.
The prior art of record, and in particular, Ma; Abraham C. et al. (US 20070283428 A1), teach An electronic data flash card adapted to be accessed by a host computer that is capable of establishing a communication link, said electronic data flash card comprising: a card body; one or more flash memory devices mounted on the card body, the flash memory device including a plurality of non volatile memory cells for storing a data file; an input/output interface circuit mounted on the card body for establishing communication with the host computer; and a flash memory controller mounted on the card body and electrically connected to said flash memory device and said input/output interface circuit, wherein the flash memory controller comprises: (a) means for determining whether the flash memory device is supported by a processing unit of the flash memory controller in accordance with a flash detection algorithm code, (b) arbitration means for identifying non-functional memory cells of the flash memory device, and for assigning physical block addresses to an associated logical block 
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A memory system comprising: a memory device including: a controller, a nonvolatile memory including a plurality of physical blocks, a physical block being a unit of data erasure, and a volatile memory that stores block mapping data that maps a part of the physical blocks to at least a free physical block or an active physical block and that indicates an erase count of each physical block mapped; and a host device configured to: receive the block mapping data from the memory device, compare a first erase count of a free physical block with a second erase count of an active 
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A method carried out in a memory system including a memory device and a host device, the method comprising: storing, in the memory device, block mapping data that maps a part of a plurality of physical blocks of a nonvolatile memory of the memory device to at least a free physical block or an active physical block, and that indicates an erase count of each physical block mapped; receiving the block mapping data from the memory device; comparing a first erase count of a free physical block with a second erase count of an active physical block and determining whether a predetermined condition is met; and upon determining that the predetermined condition is met, copying data in the active physical block to the free physical block, and updating the mapping data to remap the active and free physical blocks to free and active physical blocks, respectively” as taught by claim 9. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 9.
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A host device comprising: an interface connectable to a memory device that includes a nonvolatile memory including a plurality of physical 
Claims 2-8, 10-16 and 18-20 depend from independent claims 1, 9 and 17; hence, are allowed since dependent claims inherit all the limitations of the claims from which they depend and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Arts
US 20150095546 A1 is directed to a method of remapping storage content between memory banks in a storage device that uses erase count to determine remapping of logical block addresses; and, is a good teaching reference


US 20080082736 A1 and US 20070283428 A1 are from the same inventive entity sharing substantially the same specification with minor differences and are good teaching references for a system and method for managing blocks of memory in flash memory devices of an electronic data flash card.

US 20040177212 A1, US 20040080985 A1, US 6973531 B1 and
US 7103732 B1 are from the same inventive entity sharing substantially the same specification with minor differences and are good teaching references for managing erase counts that are used to allow the wear associated with the storage areas in a non-volatile storage system to be spread out across substantially all the storage areas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112